835 F.2d 1546
NEC CORPORATION, a Japanese corporation, et al., Petitioners,v.UNITED STATES DISTRICT COURT FOR the NORTHERN DISTRICT OFCALIFORNIA, Respondent,andIntel Corporation, a California corporation, Real Party in Interest.
No. 87-7126.
United States Court of Appeals,Ninth Circuit.
Jan. 20, 1988.

Before HUG, POOLE and HALL, Circuit Judges.

ORDER

1
On December 16, 1987, Judge Ingram entered an order recusing himself and vacating his prior orders and rulings.  The appeal is dismissed and the order of the district court from which the appeal was taken NEC Corp. v. Intel Corp., 654 F.Supp. 1256 (N.D.Cal.1987) is vacated on the basis of mootness.